t c no united_states tax_court ira nathel and tracy nathel petitioners v commissioner of internal revenue respondent sheldon nathel and ann m nathel petitioners v commissioner of internal revenue respondent docket nos filed date in calculating ordinary_income relating to dollar_figure in loan payments received from two s_corporations for purposes of sec_1366 i r c petitioners treated dollar_figure in capital contributions they made to the s_corporations as income to the s_corporations and as restoring or increasing under sec_1367 i r c their tax bases in loans petitioners previously had made to the s_corporations petitioners then used the restored or increased tax bases in the loans they made to the s_corporations to offset ordinary_income that otherwise would have been reportable by petitioners on their receipt from the s_corporations of the dollar_figure loan payments on audit respondent determined that petitioners’ dollar_figure capital contributions were not to be treated as restoring or increasing petitioners’ tax bases in their loans to the s_corporations but as increasing petitioners’ tax bases in their stock in the s_corporations resulting in additional ordinary_income being charged to petitioners on receipt of the s_corporation loan payments held among other things for purposes of sec_1366 i r c petitioners’ dollar_figure capital contributions to the s_corporations do not constitute income to the s_corporations and under sec_1367 i r c petitioners’ capital contributions do not restore or increase petitioners’ tax bases in their loans to the s_corporations hugh janow for petitioners donald a glasel for respondent opinion swift judge respondent determined deficiencies in the respective amounts of dollar_figure and dollar_figure in petitioners ira and tracy nathel’s and in petitioners sheldon and ann m nathel’ sec_2001 joint federal income taxes these cases have been consolidated for purposes of briefing and opinion in calculating petitioners’ ordinary_income on receipt of dollar_figure in loan payments that petitioners received from two s_corporations the underlying issues for decision are whether for purposes of sec_1366 petitioners’ dollar_figure in capital contributions to the s_corporations may be treated by petitioners as income to the s_corporations and therefore as restoring or increasing petitioners’ tax bases in the loans they made to the s_corporations or alternatively if the answer to the above issue is in the negative whether capital contributions of dollar_figure petitioners made to one of the s_corporations may be treated by petitioners as deductible ordinary losses under sec_165 or unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background the facts of these cases were submitted fully stipulated and these cases are submitted under rule at the time the petitions were filed petitioners resided in new york petitioners ira and sheldon nathel petitioner sec_1 are brothers before petitioners and an individual named gary wishnatzki gary organized three s_corporations to operate food distribution businesses in new york california and florida the corporations were named g d farms inc g d wishnatzki nathel inc w n and wishnatzki nathel of california inc w n cal petitioners and gary made capital contributions to each of the s_corporations and each petitioner owned percent and gary petitioners tracy and ann nathel are named petitioners solely because they filed joint federal_income_tax returns with their husbands references to petitioners are to ira and sheldon nathel owned percent of the shares of stock in each of the s_corporations in addition petitioners each made loans to g d and to w n cal on open account during and petitioners were employed as officers of w n and petitioners received from w n substantial compensation petitioners were not employed by either g d or by w n cal and petitioners received no salary or wages from g d or w n cal petitioners were not in the trade_or_business of providing guaranties on loans in date g d borrowed approximately dollar_figure million from two banks bank loans as collateral on the bank loans petitioners and gary each personally guaranteed the bank loans petitioners did not receive any compensation_for guaranteeing the bank loans as a result of losses realized by g d and w n cal in years prior to which losses under sec_1367 reduced petitioners’ tax bases in their stock in and in their loans to g d and w n cal as of date petitioners’ tax bases in their stock in and in their loans to g d and w n cal were as follows the record does not reflect whether petitioners made loans to w n no issue is raised herein as to petitioners’ tax bases in their stock in w n date tax bases in stock in in loans to g d w n cal g d w n cal petitioner ira nathel sheldon nathel big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure on date g d made payments to each petitioner of dollar_figure on the loans petitioners made to g d in the spring and summer of disagreements arose between petitioners and gary relating to the business plans for g d w n and w n cal and petitioners and gary decided to terminate their business association through a reorganization of g d w n and w n cal in implementing the reorganization on date petitioners and gary entered into a number of essentially simultaneous transactions which resulted in gary owning percent of g d in petitioners owning percent of w n each petitioner owning percent and in the liquidation of w n cal as part of the reorganization on date petitioners and gary each made significant additional capital contributions to g d and w n cal for the reasons and as described below in connection with the release of petitioners’ guaranties on the bank loans with gary’s assumption of the guaranties on the bank loans and with gary’s agreement to the general plan_of_reorganization of g d w n and w n cal each petitioner made additional capital contributions to g d of dollar_figure in order to provide funds to w n cal so that w n cal could repay outstanding third-party loans of dollar_figure each petitioner also made additional capital contributions to w n cal of dollar_figure and gary made additional capital contributions to w n cal of dollar_figure following petitioners’ and gary’s additional capital contributions petitioners’ stock in g d and gary’s stock in w n were redeemed without petitioners’ and gary’s receiving any payment therefor petitioners’ guaranties were released and gary was left as sole guarantor on the g d bank loans further on date w n cal made payments to each petitioner of dollar_figure on the loans petitioners made to w n cal w n cal was then liquidated and petitioners received nothing in the liquidation in summary after the reorganization of g d w n and w n cal gary owned percent of g d petitioners each owned percent of w n petitioners’ guaranties on the bank loans were released gary was left as the sole guarantor on the bank loans and w n cal was liquidated the loan payments each petitioner received in of dollar_figure from g d and dollar_figure from w n cal equal total loan payments to both petitioners of dollar_figure in the books_and_records of g d and w n cal petitioners’ total date capital contributions of dollar_figure to g d and to w n cal were reflected as contributions to the capital of g d and w n cal in calculating petitioners’ ordinary gain realized on receipt from g d and from w n cal of the dollar_figure loan payments petitioners’ date capital contributions to g d and to w n cal were treated by petitioners as constituting income under sec_1366 to g d and w n cal albeit as excludable income under sec_118 and therefore as restoring or increasing under sec_1367 petitioners’ respective tax bases in the outstanding loans each petitioner made to g d and w n cal as follows each petitioner’s tax bases in loans to loans to g d and w n cal increased from to g d dollar_figure dollar_figure w n cal big_number big_number on petitioners’ respective individual federal_income_tax returns petitioners used the above increased tax bases in their loans to g d and w n cal to offset all ordinary5 income that otherwise would have been reportable upon their receipt in of the dollar_figure loan payments from g d and w n cal petitioners do not dispute that income petitioners received in in connection with the dollar_figure loan payments from g d and w n cal is ordinary_income on audit respondent determined that petitioners’ date dollar_figure capital contributions to g d and w n cal should be treated simply as capital contributions by petitioners to g d and w n cal and as increasing petitioners’ tax bases in their stock in g d and w n cal and not as restoring or increasing under sec_1366 and sec_1367 petitioners’ tax bases in the loans petitioners made to g d and w n cal accordingly respondent adjusted or reduced petitioners’ tax bases in the loans petitioners had made to g d and w n cal as set forth below each petitioner’s tax bases reduced to loans to g d dollar_figure w n cal big_number on the basis of respondent’s reductions in petitioners’ tax bases in the loans to g d and w n cal respondent determined that each petitioner was chargeable with dollar_figure in ordinary_income relating to the dollar_figure loan payments petitioners received in from g d and w n cal respondent’s above determinations resulted in the deficiencies determined against petitioners for because respondent determined that petitioners’ date dollar_figure capital contributions to g d and w n cal increased petitioners’ tax bases in their stock in g d and w n cal respondent also determined that each petitioner realized a dollar_figure long-term_capital_loss on the date redemption and liquidation of their stock in g d and w n cal discussion generally a shareholder in an s_corporation has a tax basis in his stock equal to the amount of the contributions he makes to the capital of the s_corporation and the shareholder’s capital contributions are not included in the income of the s_corporation sec_118 sec_1016 sec_1371 483_us_89 268_us_628 470_f3d_1325 11th cir 456_f3d_645 6th cir affg tcmemo_2005_75 187_f3d_1352 11th cir affg tcmemo_1997_530 sec_1_118-1 income_tax regs a shareholder in an s_corporation also has a tax basis in loans the shareholder makes to the s_corporation equal to the amount of the loans sec_1012 sec_1366 generally under sec_1367 a shareholder’s tax bases in the stock in and in the loans to an s_corporation are adjusted to reflect the shareholder’s share of income losses deductions and credits of the s_corporation as calculated under sec_1366 more specifically under sec_1367 a shareholder’s tax basis in stock in an s_corporation is increased by among other things the shareholder’s share of the s corporation’s income items including tax-exempt_income and under sec_1367 a shareholder’s tax basis in his stock in an s_corporation is decreased but not below zero by among other things the shareholder’s share of losses and deductions if a shareholder’s tax basis in his stock in an s_corporation is reduced to zero by his share of the losses of the s_corporation any further share of the s corporation’s losses decreases but not below zero the shareholder’s tax basis in outstanding loans the shareholder has made to the s_corporation sec_1367 sec_1_1367-2 income_tax regs thus a shareholder’s tax basis in loans the shareholder has made to an s_corporation may be lower than their face_amount or zero because of downward adjustments in such basis caused by losses of the s_corporation that are passed through to the shareholder sec_1367 any net increase in a year in a shareholder’s share of an s corporation’s income is applied first to restore or increase the shareholder’s tax basis in loans the shareholder made to the s_corporation to the extent such loan basis was reduced in prior sec_1_1366-1 income_tax regs defines tax-exempt_income for purposes of sec_1366 as income which is permanently excluded from gross_income this regulation was effective date t d 2000_1_cb_253 n et increase is defined as the amount by which the shareholder’s pro_rata share of the items described in sec_1367 a relating to income items exceed the items described in sec_1367 relating to losses and deductions for the taxable_year sec_1_1367-2 income_tax regs years and is then applied to increase the shareholder’s tax basis in his stock in the s_corporation sec_1367 sec_1_1367-2 income_tax regs the above sec_1367 shareholder tax basis adjustments affect the amount of gain_or_loss realized by a shareholder on a subsequent sale redemption or liquidation of the shareholder’s stock in the s_corporation as well as the amount of ordinary_income realized by the shareholder on the s corporation’s payments on loans to the shareholder see sec_302 sec_1001 sec_1221 58_tc_417 affd 494_f2d_465 5th cir petitioners acknowledge that their date dollar_figure capital contributions were made by them to g d and w n cal as capital contributions and that as such the capital contributions generally would be included in the tax bases of their stock in g d and w n cal and would not be included in the income of g d or w n cal petitioners have not cited nor have we found any cases where a shareholder’s capital contributions to an s_corporation are treated as income to the s_corporation in support of the treatment however of their date dollar_figure capital contributions as income to g d and w n cal petitioners argue that because sec_118 excludes capital contributions from the gross_income of an s_corporation in all circumstances capital contributions to an s_corporation are permanently excludible from the gross_income of the s_corporation and are thus tax-exempt_income under sec_1 a viii income_tax regs and that tax-exempt_income is to be included as an item_of_income to the s_corporation for purposes of sec_1366 and the resulting sec_1367 tax basis adjustments in support of their argument petitioners rely on 531_us_206 in which the supreme court held that income received by an insolvent s_corporation from discharge_of_indebtedness excluded from gross_income under sec_108 is to be treated as an item_of_income to the corporation for purposes of sec_1366 petitioners argue that the gitlitz holding should apply not only to discharge_of_indebtedness income excludable from corporate income under sec_108 but also to other items of income which are specifically excluded from gross_income of an s_corporation under sec_101 through such as sec_118 petitioners rely on the following language from the supreme court’s opinion in gitlitz sec_108 does not say that discharge_of_indebtedness ceases to be an item_of_income when the s_corporation is insolvent instead sec_108 provides only that discharge_of_indebtedness ceases to be included in gross_income moreover sec_101 through employ the same construction as sec_108 to exclude various items from gross_income gross_income does not include if discharge_of_indebtedness of insolvent entities were not actually income there would be no need to provide an exception to its inclusion in gross_income id pincite by attempting to treat petitioners’ capital contributions to g d and w n cal as income to g d and w n cal petitioners in effect seek to undermine three cardinal and longstanding principles of the tax law first that a shareholder’s contributions to the capital of a corporation increase the basis of the shareholder’s stock in the corporation see commissioner v fink supra pincite sec_1_118-1 income_tax regs second that equity ie a shareholder’s contribution to the capital of a corporation and debt ie a shareholder’s loan to the corporation are distinguishable and are treated differently by both the code and the courts see 464_f2d_394 5th cir 74_tc_476 compare sec_163 with sec_301 and third that contributions to the capital of a corporation do not constitute income to the corporation sec_118 commissioner v fink supra pincite edwards v cuba r r co supra pincite holding that a contribution to a corporation’s capital is not income to the corporation under the sixteenth_amendment ellinger v united_states supra pincite sleiman v commissioner supra pincite sec_1_118-1 income_tax regs we do not believe that the gitlitz holding or the provisions of subchapter_s namely sec_1366 sec_1367 and sec_1367 should be interpreted to override these three longstanding principles of tax law the gitlitz holding as to the treatment of discharge_of_indebtedness income as income to the s_corporation under sec_1366 is distinguishable from the treatment of capital contributions made by a shareholder of an s_corporation under sec_118 in particular under sec_61 discharge_of_indebtedness income is specifically included in the definition of gross_income unlike income_from_discharge_of_indebtedness contributions to the capital of an s_corporation are not listed in sec_61 as an item_of_gross_income further the regulations under sec_118 specifically provide that capital contributions do not constitute income to an s_corporation in relevant part sec_1_118-1 income_tax regs provides that if a corporation requires additional funds for conducting its business and obtains such funds through payments by its shareholders such amounts do not constitute income also in black’s law dictionary 6th ed capital_contribution is defined as various means by which a shareholder makes additional funds available to the corporation ie placed at the risk of the business without the receipt of additional stock such contributions are added to the basis of the shareholder’s existing stock investment and do not generate income to the corporation on the basis of the above petitioners’ capital contributions to g d and w n cal are distinguishable from the discharge_of_indebtedness income that was at issue in gitlitz we conclude that the gitlitz holding that an s corporation’s discharge_of_indebtedness income is to be treated as income to the s_corporation for purposes of sec_1366 does not require that shareholder capital contributions to an s_corporation are to be treated as income to the s_corporation under sec_1366 petitioners also rely on am med association v united_states 887_f2d_760 7th cir in which the u s court_of_appeals for the seventh circuit held that a portion of annual membership fees placed in a nonprofit organization’s equity or capital_account was to be treated as current income not as noncurrent income or capital contributions to the organization see also 614_f2d_670 9th cir both am med association and wash athletic club are distinguishable the funds placed in equity accounts in those cases were not paid to the nonprofit_organizations as capital contributions and they represented payments by the members for current_year memberships not to fund deferred capital expenditures of the organizations petitioners also emphasize that sec_1371 provides that except as otherwise provided in subchapter_s and except to the extent inconsistent with subchapter_s the provisions of subchapter_c are to apply to an s_corporation and petitioners argue that because sec_1366 of subchapter_s provides a special rule for passing through to the shareholders items of income of the s_corporation the subchapter_c general rules relating to the calculation of tax basis and to capital contributions should not apply to shareholders of s_corporations we disagree before petitioners can calculate their tax bases in their loans under sec_1366 and sec_1367 the gross_income of both g d and w n cal must be calculated sec_1366 in making that gross_income calculation the provisions of sec_61 regarding gross_income and the provisions of sec_101 through regarding specific exclusions from gross_income such as the exclusion under sec_118 of capital contributions to a corporation apply sec_1363 once the gross_income of g d and of w n cal are calculated sec_1366 and sec_1367 apply in the calculation of petitioners’ share of g d and of w n cal’s income and in the calculation of petitioners’ tax bases in their stock in and in their loans to g d and w n cal thus the provisions of sec_118 apply in the calculation of an s corporation’s gross_income under sec_1363 before the calculation of a shareholder’s share of the income and losses of an s_corporation under sec_1366 and before adjustments to a shareholder’s tax basis under sec_1367 and the provisions of sec_118 are not inconsistent with the provisions of subchapter_s we conclude that shareholder capital contributions are not to be treated as items of income to an s_corporation under sec_1366 and are not to be treated as items of income used in calculating a net increase under sec_1367 for the purpose of restoring or increasing a shareholder’s tax basis in loans a shareholder made to an s_corporation petitioners’ dollar_figure capital contributions to g d and w n cal do not constitute tax-exempt_income to g d and w n cal under sec_1366 or sec_1_1366-1 income_tax regs and do not restore or increase petitioners’ tax bases in their loans to g d and to w n cal under sec_1367 in the alternative petitioners contend that petitioners’ date dollar_figure capital contributions to g d were made exclusively to obtain a release of petitioners’ personal guaranties on g d’s bank loans and that the capital contributions to g d should be deductible as ordinary losses under sec_165 or sec_165 provides that a taxpayer may deduct losses_incurred in a trade_or_business and sec_165 provides petitioners’ alternative loss argument relates only to petitioners’ dollar_figure date capital contributions to g d that a taxpayer may deduct losses that were incurred in a transaction entered into for profit petitioners stipulated that they were not in the trade_or_business of providing loan guarantees that they did not receive any compensation_for guaranteeing the bank loans and that they received no salary or wages from g d there is no credible_evidence that petitioners guaranteed the bank loans for the purpose of making a profit therefrom on the facts before us we can only conclude as we do that petitioners’ guarantees on the bank loans arose out of and related to each petitioner’s status as a shareholder in g d petitioners refer us to several old cases in which courts have held that a shareholder payment made to a corporation or a third party for the release from liability as a guarantor may be deductible as losses_incurred in a transaction entered into for profit in 40_bta_214 affd 116_f2d_642 2d cir the board_of_tax_appeals held that expenditures by a taxpayer in connection with readjustment of her liability as a guarantor of bonds qualified as deductible losses on a transaction entered into for profit because the taxpayer incurred the expenditures_for the sole purpose of reducing her liability as guarantor in 22_tc_885 we held that a taxpayer’s legal fees incurred for the sole purpose of obtaining release of a loan guaranty qualified as deductible losses on a transaction entered into for profit in 58_tc_996 we noted the tax_court has held that certain payments which had their genesis in a taxpayer’s status as guarantor were payments which resulted in losses_incurred in a transaction entered into for profit deductible under sec_165 see for example 36_tc_577 affirmed per curiam 327_f2d_1002 c a in 36_tc_577 affd 327_f2d_1002 5th cir the court held that a taxpayer’s payments to third parties for the sole purpose of obtaining a release from his liability on a corporate guaranty qualified as deductible losses under sec_165 in condit v 333_f2d_585 10th cir affg 40_tc_24 the fact that a taxpayer’s purpose was to be relieved from personal liability as guarantor on debts was key to the court’s holding that an assignment of the taxpayer’s stock to another shareholder was to be treated as a loss incurred in a transaction entered into for profit and thus as a deductible loss under sec_165 petitioners’ date dollar_figure capital contributions to g d are distinguishable from the payments involved in the above cases because petitioners clearly had multiple purposes in making the capital contributions to g d petitioners stipulated that they made their date dollar_figure capital contributions to g d in connection with the banks’ release of petitioners’ guaranties on the bank loans with gary’s assumption of responsibility as guarantor on the bank loans and with gary’s agreement to the reorganization of g d w n and w n cal thus petitioners did not make the date capital contributions to g d for the sole purpose of being released from their guarantees on the bank loans in duke v united_states aftr 2d ustc par s d n y the district_court held that because the taxpayer made payments in exchange both for the release of the taxpayer’s guaranty of a corporation’s debt and for the contemporaneous sale of the taxpayer’s stock the taxpayer did not make the payments solely in exchange for the release of the taxpayer’s guaranty and the taxpayer was not allowed to deduct the payments as ordinary losses under sec_165 we conclude that petitioners’ date dollar_figure capital contributions to g d were not incurred_in_a_trade_or_business under sec_165 and were not incurred in a transaction entered into for profit under sec_165 petitioners are not entitled to an ordinary_loss deduction under sec_165 or relating to their dollar_figure g d capital contributions to reflect the foregoing decisions will be entered for respondent
